DETAILED ACTION
1.	This office action is in response to the amendment filed on 06/13/2022. 
2.	Claims 2 and 9 are canceled.
3.  	Claims 1, 3-8, 10, and 11 are pending and presented for examination.


Response to Arguments
4. 	Applicant’s arguments with respect to claims 1, 3-8, 10, and 11 have been considered but are moot in view of the new ground rejection necessitate by applicant amendment.



Claim Rejections - 35 USC § 112
5.
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
6.	Claims 3-4 rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

7.	Claim 3 recites the limitations “wherein the smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the first powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the powerline communication network, and wherein the smart electricity meter obtains the data from the management entity via the third wireless local communication network when said smart electricity meter has a connection, via said wireless local communication network, with the residential gateway and furthermore when the quantity of data to be transferred is higher than the first predefined threshold.” However, the claim language “wherein the smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the first powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the first powerline communication network” is unclear. The relationship among the a first predefined threshold, the second predefined threshold, and a reconfiguration of the powerline communication network based on the thresholds are not clear. It is not also clear how the first predefined threshold, and/or the second predefined threshold is determined or defined. Appropriate correction is required

9.	Claim 4 recites the limitations “wherein the smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is below a value, referred to as the limit value, obtained from a predefined curve and from a probability of success supplied by the management entity representing a probability that the first powerline communication network will not undergo a reconfiguration during the downloading as from the moment when the smart electricity meter will begin said downloading, said predefined curve connecting quantities of data to be downloaded to values representing probabilities of success of a downloading made via the first powerline communication network, the smart electricity meter obtaining the data from the management entity via the first powerline communication network when the quantity of data to be transferred is below the limit value.” However, the claim language “wherein the smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is below a value, referred to as the limit value, obtained from a predefined curve and from a probability of success supplied by the management entity representing a probability that the powerline communication network will not undergo a reconfiguration during the downloading as from the moment when the smart electricity meter will begin said downloading, the predefined curve connecting quantities of data to be downloaded to values representing probabilities of success of a downloading made via the first powerline communication network” is unclear. Examiner is unable to construe the meaning of “a predefined curve” in light of the Specification. It is not clear how the predefined curve used in determining the limit value and/or quantifying the data to be downloaded. Appropriate correction is required

Claim Objection
10.	Claim 4 is objected to because of the following informalities: Claim language “ will not undergo…” should read “does not undergo…” for clarity purpose. Appropriate correction is required.



Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


12.	Claims 1, 2, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Harney et al. EP 3122061 (hereinafter, Harney), in view of Mille et al. US 20160306620 (hereinafter, Mille), in further view of Jin et al. “Smart Home Networking: Lessons from Combining Wireless and Powerline Networking” (hereinafter, Jin). 

13.  	Regarding claim 1, Harney discloses a method for transmitting data from a management entity in a communication system comprising at least one data concentrator device to which a smart electricity meter is attached via a first powerline communication network, the smart electricity meter comprising a wireless communication interface adapted to communicate via a third wireless local communication network with a residential gateway connected to the management entity via a fourth communication network, each data concentrator device being connected to the management entity via a second communication network, wherein the first, second, third and fourth communication networks are all networks separate from each other ([0022]-[0026], Fig. 1), the method comprising: 
 	receiving, by the smart electricity meter, via the first powerline communication network, a message coming from the management entity ([0032], [0052]: the management entity 130 broadcast to the smart electricity meters 120 transmission quality information relating to the primary collection network);  
 	in response to receiving of the message via the first powerline communication network, the smart electricity meter performs:  
 	determining whether the smart electricity meter has a connection, via said third wireless local communication network, with the residential gateway enabling it to communicate with the management entity by means thereof ([0009], [0011], [0024]-[0026], Fig. 1);  
 	when the data can be obtained via either the third wireless local communication network or the first powerline communication network but in response to determining that the data should be [obtained] using the third wireless local communication network instead of the first powerline communication network ([0009], [0011], [0017], [0052] Fig. 1); 	
 	obtaining the data from the management entity via the third wireless local communication network with the residential gateway using the wireless communication interface of the smart electricity meter ([0009], [0011], [0024]-[0026], Fig. 1).  	
 	Harney does not disclose:
 	in order to transmit data from the management entity to the smart electricity meter, receiving, by the smart electricity meter, a message coming from the management entity and indicating that a data transfer is pending with the management entity, determining that the data should be downloaded, and when the smart electricity meter does not have a connection with the third wireless local communication network, obtaining the data from the management entity via the first powerline communication network.
 	However, Mille discloses:
 	 in order to transmit data from the management entity to the smart electricity meter, receiving, by the smart electricity meter, a message coming from the management entity and indicating that a data transfer is pending with the management entity, determining that the data should be downloaded ([0002], [0012]-[0015]: (a) transmitting a message for planning reception of update data to the plurality of remote-reading terminals to be updated by the intermediary of their associated access points, the planning message comprising a start time for the distribution of the update data;…transmitting the update data by the selected set of access points, at the distribution start time… selecting a set of access points among the plurality of access points in such a way as to limit the number of access points used for distributing the update data, whilst allowing the reception of the update data by the plurality of remote-reading terminals to be updated… The remote-reading terminals of the plurality of remote-reading terminals can be, in a non-limiting way, electricity meters. See also [0028]-[0030]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney to use in order to transmit data from the management entity to the smart electricity meter, receiving, by the smart electricity meter, a message coming from the management entity and indicating that a data transfer is pending with the management entity, determining that the data should be downloaded as taught by Mille. The motivation for doing so would have been in order to manage software updates of remote smart meters (Mille, [0001], [0029]).
 	Harney in view of Mille does not disclose:
 	when the smart electricity meter does not have a connection with the third wireless local communication network, obtaining the data from the management entity via the first powerline communication network.
 	However, Jin discloses:
 	 when the smart electricity meter does not have a connection with the third wireless local communication network, obtaining the data from the management entity via the first powerline communication network (Abstract, pages 146, 147 (left column, paragraph 4: in which case nodes failing to receive packets via the wireless link are capable of receiving packets forwarded through the PLC link).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use when the smart electricity meter does not have a connection with the third wireless local communication network, obtaining the data from the management entity via the first powerline communication network as taught by Jin. The motivation for doing so would have been in order to transmit and receive data efficiently (Jin, pages 136, 147).


14.	Regarding claims 10-11, the claims are rejected with the same rationale as in claim 1. 

15.	Regarding claim 7, Harney in view of Mille in view of Jin disclose the method according to claim 1 as disclosed above.  
 	Harney further discloses after having obtained the data from the management entity via the third wireless local communication network, the smart electricity meter makes, with the management entity, exchanges data, the exchanges taking place via the first powerline communication network ([0008]-[0011], [0038], [0052]).
 	  Harney in view of Jin does not disclose:
 	wherein, after having obtained the data from the management entity via the third wireless local communication network, the smart electricity meter makes, with the management entity, exchanges confirming successful transfer.  
 	However, Mille discloses:
 	wherein, after having obtained the data from the management entity via the third wireless local communication network, the smart electricity meter makes, with the management entity, exchanges confirming successful transfer ([0019], [0054]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Jin to use wherein, after having obtained the data from the management entity via the third wireless local communication network, the smart electricity meter makes, with the management entity, exchanges confirming successful transfer as taught by Mille. The motivation for doing so would have been in order to manage software updates of remote smart meters (Mille, [0001], [0029]).


16.	Claims 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Harney, in view of Mille, in view of Jin, in further view of Armstrong et al. “Efficient and Transparent Dynamic Content Updates for Mobile Clients”, 2006 (hereinafter, Armstrong).

17.	Regarding claim 3, Harney in view of Mille in view of Jin disclose the method according to claim 1 as disclosed above. 
 	Harney further discloses wherein the smart electricity meter obtains said message from the management entity via the third wireless local communication network when said smart electricity meter has a connection, via the wireless local communication network with said residential gateway ([0008]-[0011], [0052], [0055]).
 	Harney in view of Mille in view of Jin does not disclose:
 	wherein the smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the first powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the first powerline communication network, and furthermore when the quantity of data to be transferred is higher than the first predefined threshold.  
 	However, Armstrong discloses:
 	wherein the smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the first powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the first powerline communication network, and furthermore when the quantity of data to be transferred is higher than the first predefined threshold (Abstract and page 57  (Left column, last paragraph)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille in view of Jin to use wherein the smart electricity meter also checks whether or not the quantity of data to be transferred from the management entity is higher than a first predefined threshold beyond which the transmission of this quantity of data by the first powerline communication network has a probability higher than a second predefined threshold of undergoing a reconfiguration of the first powerline communication network, and furthermore when the quantity of data to be transferred is higher than the first predefined threshold as taught by Armstrong. The motivation for doing so would have been in order to download data efficiently  (Armstrong, page 57).


19.	Regarding claim 8, Harney in view of Mille in view of Jin disclose the method according to claim 1 as disclosed above. 
 	Harney further discloses wherein the wireless communication interface ([0026]).
 	Harney in view of Mille in view of Jin does not disclose:
 	wherein the wireless communication interface is of Wi-Fi type.  
 	However, Armstrong discloses:
 	wherein the wireless communication interface is of Wi-Fi type (Abstract and page 57 column 1 (last paragraph)).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille in view of Jin to use wherein the wireless communication interface is of Wi-Fi type as taught by Armstrong. The motivation for doing so would have been in order to download data efficiently  (Armstrong, page 57).


20.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Harney, in view of Mille, in view of Jin, in further view of Bell et al. US 20120173873 (hereinafter, Bell).

21.	Regarding claim 5, Harney in view of Mille in view of Jin disclose the method according to claim 1 as disclosed above. 
 	Harney further discloses the smart electricity meter creates, in conjunction with the management entity via the powerline communication network, an encryption application context. This encryption application context, created in a coherent manner within said smart electricity meter and the management entity, makes it possible to use encryption/decryption authentication and signature keys intended for security operations ([0038], [0064]).
	Harney in view of Mille does not disclose:
 	wherein the smart electricity meter exports, via the wireless communication interface thereof, an entry web page for making it possible to enter a network name and a password, and said smart electricity meter connects to said residential gateway by means of the network name and the password entered via said entry web page.
	However, Bell discloses:
 	wherein the smart electricity meter [create], via the wireless communication interface thereof, an entry web page for making it possible to enter a network name and a password, and said smart electricity meter connects to said residential gateway by means of the network name and the password entered via said entry web page (Abstract, [0016], [0036], [0063], [0066], [0069]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use wherein the smart electricity meter [create], via the wireless communication interface thereof, an entry web page for making it possible to enter a network name and a password, and said smart electricity meter connects to said residential gateway by means of the network name and the password entered via said entry web page as taught by Bell. The motivation for doing so would have been in order to improve the reliability and efficiency of the smart grid (Bell, [0017]).

21.	Regarding claim 6, Harney in view of Mille in view of Jin disclose the method according to claim 5 as disclosed above. 
 	Harney further discloses the smart electricity meter 120 selects the secondary collection network, if said smart electricity meter 120 fails ([0009]-[0011], [0043]-[0044]).
	Harney in view of Mille does not disclose:
 	wherein smart electricity meter [create] the entry web page only when the smart electricity meter have a network name and a password making it possible to use its wireless communication interface to communicate with the management entity.
	However, Bell discloses:
 	wherein smart electricity meter exports the entry web page only when the smart electricity meter have a network name and a password making it possible to use its wireless communication interface to communicate with the management entity (Abstract, [0016], [0036], [0063], [0066], [0069]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Harney in view of Mille to use wherein smart electricity meter exports the entry web page only when said smart electricity meter have a network name and a password making it possible to use its wireless communication interface to communicate with the management entity as taught by Bell. The motivation for doing so would have been in order to improve the reliability and efficiency of the smart grid (Bell, [0017]).

Examiner’s Notes 

22.	 Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) and claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

23.	The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or make obvious the claim invention in claim 4.
 	

Conclusion
24.	Examiner has cited particular columns and line numbers, and/or paragraphs, and/or pages in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.  


25.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
  
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eyob Hagos/								
Primary Examiner, Art Unit 2864